DETAILED ACTION
In response to remarks filed on 31 August 2022
Status of Claims
Claims 1-18 are pending;
Claims 1-18 were previously presented;
Claims 1-18 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 31 August 2022 have been fully considered and they are not persuasive. Chaston already discloses a first and second sensor, a first and second actuator and a first and second ground engaging tool and a control system that controls the actuators and ground engaging tools. Wang does not need to disclose each and every claim limitation. In this case Wang was brought to show that it is known to control and actuator and ground engaging tool based on a comparison of a current grade profile and a desired grade profile. Applying this teaching to each actuator and each ground engaging tool of Chaston would be obvious to tie the ground surface features with the operation of the ground engaging tools.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaston et al (U.S. Patent Application Publication No. 2017/0101762) in view of Wang et al (U.S. Patent No. 10,066,367). 
As to Claim 1, Chaston discloses a ground engaging tool control system for a work vehicle, the ground engaging tool control system comprising:
A first sensor system (Paragraph 0045) configured to detect a position of a first ground engaging tool (32); 
A second sensor system (Paragraph 0045) configured to detect a position of a second ground engaging tool (40); 
A first actuator system (54b) coupled to the first ground engaging tool (32); 
A second actuator system (54a) coupled to the second ground engaging tool (40); and 
An electronic data processor (62) in communication with the first sensor system (Paragraph 0045) and the second sensor system (Paragraph 0045), and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position (Paragraphs 0033, 0047, 0050, 0052), and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison (Paragraphs 0033, 0047, 0050, 0052).  
However, Chaston is silent about the electronic data processor configured to execute a comparison of a current grade profile and a desired grade profile, and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison. Wang discloses an electronic data processor (Column 4, Line 6) configured to execute a comparison of a current grade profile and a desired grade profile comparison (Column 4, Lines 6-35), and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison (Column 4, Lines 36-60). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the electronic data processor configured to execute a comparison of a current grade profile and a desired grade profile, and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison. The motivation would have been to tie the ground surface features with the operation of the ground engaging tools. 
As to Claim 3, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chaston as modified also teaches wherein the second ground engaging tool comprises a multi-positional blade (Figures 2, 2A and 2B).  
As to Claim 4, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chaston as modified also teaches wherein adjusting the first ground engaging tool to the first target position comprises positioning the first ground engaging tool to perform a first grading operation (Paragraphs 0033, 0047, 0050, 0052), and wherein adjusting the second ground engaging tool to the second target position comprises positioning the second ground engaging tool to perform a second grading operation (Paragraphs 0033, 0047, 0050, 0052).  
As to Claim 5, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chaston as modified also teaches wherein the at least one first ground engaging tool comprises at least one of a mid grading blade (Figure 1) or a rear ground engaging tool (Figure 1).  
As to Claim 6, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chaston as modified also teaches wherein the second ground engaging tool comprises a six-position power-angle-tilt blade (There’s a plurality of positions/angles possible).  
As to Claim 7, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chaston as modified also teaches wherein the six-position power-angle-tilt blade is configured to move bidirectionally in at least one of a blade elevation direction, a blade angle direction, a blade tilt direction, or a blade roll direction (Figures 2 to 2B).  
As to Claim 8, Chaston discloses a work vehicle comprising:
A first ground engaging tool (32) coupled to the work vehicle; 
A second ground engaging tool (40) coupled to the work vehicle forward of the first ground engaging tool; 
A first sensor system (Paragraph 0045) configured to detect a position of the first ground engaging tool; 
A second sensor system (Paragraph 0045) configured to detect a position of the second ground engaging tool; 
A first actuator system (54b) coupled to the first ground engaging tool; 
A second actuator system (54a) coupled to the second ground engaging tool; and 
An electronic data processor (62) in communication with the first sensor system and the second sensor system and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position (Paragraphs 0033, 0047, 0050, 0052), and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison (Paragraphs 0033, 0047, 0050, 0052).  
However, Chaston is silent about the electronic data processor configured to execute a comparison of a current grade profile and a desired grade profile, and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison. Wang discloses an electronic data processor (Column 4, Line 6) configured to execute a comparison of a current grade profile and a desired grade profile comparison (Column 4, Lines 6-35), and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison (Column 4, Lines 36-60). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the electronic data processor configured to execute a comparison of a current grade profile and a desired grade profile, and configured to generate a first control signal for receipt by the first actuator system to adjust the first ground engaging tool to a first target position based on the comparison and generate a second control signal for receipt by the second actuator system to adjust the second ground engaging tool to a second target position based on at least one of a position of the first ground engaging tool or the comparison. The motivation would have been to tie the ground surface features with the operation of the ground engaging tools. 
As to Claim 10, Chaston as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Chaston as modified also teaches wherein the second ground engaging tool comprises a multi-positional blade (Figures 2, 2A and 2B).  
As to Claim 11, Chaston as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Chaston as modified also teaches wherein adjusting the first ground engaging tool to the first target position comprises positioning the first ground engaging tool to perform a first grading operation (Paragraphs 0033, 0047, 0050, 0052), and wherein adjusting the second ground engaging tool to the second target position comprises positioning the second ground engaging tool to perform a second grading operation (Paragraphs 0033, 0047, 0050, 0052).  
As to Claim 12, Chaston as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Chaston as modified also teaches wherein the at least one first ground engaging tool comprises at least one of a mid grading blade (Figure 1) or rear ground engaging tool (Figure 1).  
As to Claim 13, Chaston as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Chaston as modified also teaches wherein the second ground engaging tool comprises a six-position power-angle-tilt blade (There’s a plurality of positions/angles possible).  
As to Claim 14, Chaston as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Chaston as modified also teaches wherein the six-position power-angle-tilt blade is configured to rotate bidirectionally in at least one of a blade elevation direction, a blade angle direction, a blade tilt direction, or a blade roll direction (Figures 2 to 2B).  
As to Claim 15, Chaston discloses a method for providing coordinated blade control for a work vehicle, the method comprising:
Adjusting (Paragraphs 0033, 0047, 0050, 0052, 0053) a position of the first ground engaging tool (32) to the first target position to perform a first grading operation and adjusting (Paragraphs 0033, 0047, 0050, 0052, 0053) the second ground engaging tool (40) to the second target position to perform a second grading operation.  
However, Chaston is silent about comparing a current grade profile and a desired grade profile; determining a first target position of a first ground engaging tool based on the comparison; determining a second target position of a second ground engaging tool based on at least one of the comparison or the first target position. Wang discloses comparing a current grade profile and a desired grade profile (Column 4, Lines 6-35); determining a first target position of a first ground engaging tool based on the comparison (Column 4, Lines 36-60); determining a second target position of a second ground engaging tool based on at least one of the comparison (Column 4, Lines 36-60) or the first target position. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to compare a current grade profile and a desired grade profile; determining a first target position of a first ground engaging tool based on the comparison; determining a second target position of a second ground engaging tool based on at least one of the comparison or the first target position. The motivation would have been to tie the ground surface features with the operation of the ground engaging tools.
As to Claim 17, Chaston as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Chaston as modified also teaches further comprising monitoring a position of the least one first ground engaging tool and the second ground engaging tool to determine if the first target position or the second target position falls within a desired threshold range (Paragraphs 0033, 0047, 0050, 0052, 0053).  
As to Claim 18, Chaston as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Chaston as modified also teaches further comprising determining at least one of a new first target position or a new second target position if the first target position or the second target position falls outside of the desired threshold range, and wherein a position of each of the first ground engaging tool and the second ground engaging tool is readjusted to fall within the desired threshold range (Paragraphs 0033, 0047, 0050, 0052, 0053).
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaston et al (U.S. Patent Application Publication No. 2017/0101762) in view of Wang et al (U.S. Patent No. 10,066,367); and further in view of Onuma et al (U.S. Patent No. 9,113,047). 
As to Claim 2, Chaston as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Chaston as modified is silent about wherein the current grade profile is determined from a measured ground topography that is provided by an image sensor in communication with the electronic data processor. Onuma discloses wherein a current grade profile is determined from a measured ground topography that is provided by an image sensor (13) in communication with the electronic data processor. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the current grade profile determined from a measured ground topography that is provided by an image sensor in communication with the electronic data processor. The motivation would have been to monitor the surroundings of the vehicle. 
As to Claim 9, Chaston as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Chaston as modified is silent about wherein the current grade profile is determined from a measured ground topography that is provided by an image sensor in communication with the electronic data processor.  Onuma discloses wherein a current grade profile is determined from a measured ground topography that is provided by an image sensor (13) in communication with the electronic data processor. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the current grade profile determined from a measured ground topography that is provided by an image sensor in communication with the electronic data processor. The motivation would have been to monitor the surroundings of the vehicle.
As to Claim 16, Chaston as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Chaston as modified is silent about further comprising capturing an image of a ground topography forward of the work vehicle to provide a measured ground topography to determine the current grade profile.  Onuma discloses capturing an image (13) of a ground topography forward of the work vehicle to provide a measured ground topography to determine the current grade profile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to capture an image of a ground topography forward of the work vehicle to provide a measured ground topography to determine the current grade profile. The motivation would have been to monitor the surroundings of the vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678